WOODRUFF, Circuit Judge.
The billiard cushion manufactured by the defendant may, very possibly, be an improvement upon that of the plaintiff, in respect to the use of a device for giving tension to the wire run through the edge of the elastic cushion, and, if so, may be patentable, so as to give the defendant the exclusive right to his special device. Tossibly, also, he may have devised a new mode of introducing the wire, by a perforation near the edge of the rubber. Neither of these concessions will justify the *326defendant in using the substance of the plaintiff's invention for stiffening and regulating the elastic edge of the cushion, by a cord attached thereto, or inserted therein, or in employing an equivalent, either in respect of material used, or in respect of the manner of securing the cord, so that it may perform its office. The proof is without contradiction, that the infringing device operates in the same way, and by substantially the same means, to produce the same result. In regard to the validity of the reissue, I concur with Judge Blatchffeld, in the case of Decker v. Grote [Case No. 3,726].